— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Held, J.), rendered May 15, 1984, which, upon an adjudication that the defendant had violated the terms of a previously imposed sentence of probation, imposed a sentence of imprisonment.
Ordered that the amended judgment is affirmed.
There is no merit to the defendant’s claim that he was deprived of his right to counsel of his own choosing. There is no such right of choice as between one lawyer or another where both are court appointed (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). The defendant’s assigned counsel was noted by the trial court to be competent, had represented the defendant on the underlying substantive plea and had appropriately participated in the violation proceeding, a simple and straightforward task. In the circumstances of this case, the statement by the assigned counsel that "I think he [the defendant] feels I’m not helpful” was, standing alone, insufficient to require any further inquiry by the court (cf., People v Leach, 108 AD2d 871, 872).
The defendant’s claim that at the time he was adjudicated to be in violation of probation he was not on probation is likewise without merit. By operation of Penal Law § 65.15 (2), the defendant’s period of probation was interrupted by the trial court’s declaration of violation issued during the period of probation and extended until the final determination of delinquency. Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.